Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint because plaintiff failed to file a notice of claim as required by Syracuse City Charter § 8-115 (2). Compli*959anee with that section’s notice of claim requirement, “unless waived, is a condition precedent to the commencement of litigation against the City” (Davis-Wallbridge, Inc. v City of Syracuse, 71 NY2d 842, 843, rearg denied 72 NY2d 841). There is no express agreement that that section is inapplicable nor is there any indication the parties have set forth detailed procedures inconsistent with the notice of claim requirement. The section therefore may not be deemed to have been waived (see, Hall-Kimbrell Envtl. Servs. v East Ramapo Cent. School Dist., 177 AD2d 56, 58). (Appeal from Judgment of Supreme Court, Onondaga County, Nicholson, J. — Dismiss Action.) Present— Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.